Exhibit 10.1

 

THE ESTÉE LAUDER COMPANIES INC.

AMENDED AND RESTATED

NON-EMPLOYEE DIRECTOR SHARE INCENTIVE PLAN

(as of November 1, 2017)

 

1.                                      Purpose.  The Estée Lauder
Companies Inc. Non- Employee Director Share Incentive Plan (the “Plan”) is
intended (i) to provide incentives which will attract, retain and motivate
highly competent persons as non-employee directors of The Estée Lauder
Companies Inc. (the “Company”), and (ii) to assist in further aligning the
interests of the Company’s non-employee directors with those of its other
stockholders, by providing non-employee directors with opportunities to acquire
shares of the Class A Common Stock, par value $0.01 per share, of the Company
(“Class A Common Stock”) or to receive monetary payments based on the value of
such shares pursuant to the Benefits (as defined below) described herein.

 

2.                                      Administration.  The Plan will be
administered by the Board of Directors of the Company (the “Board”) or a
committee appointed by the Board from among its members (and references herein
to the Board shall be deemed to include references to any such committee, except
as the context otherwise requires). The Board is authorized, subject to the
provisions of the Plan, to establish such rules and regulations as it deems
necessary for the proper administration of the Plan and to make such
determinations and interpretations and to take such action in connection with
the Plan and any Benefits (as defined below) granted hereunder as it deems
necessary or advisable. All determinations and interpretations made by the Board
shall be binding and conclusive on all participants and their legal
representatives.

 

The Board may employ such legal or other counsel, consultants and agents as it
may deem desirable for the administration of the Plan and may rely upon any
opinion or computation received from any such counsel, consultant or agent.
Expenses incurred by the Board in the engagement of such counsel, consultant or
agent shall be paid by the Company.

 

3.                                      Participants.  Each member of the Board
who is not an employee of the Company or any subsidiary of the Company (a
“Non-Employee Director”) shall be eligible to participate in the Plan.

 

4.                                      Type of Benefits.  Benefits under the
Plan shall be granted in a combination of (a) Stock Options, (b) Stock Awards
and/or (c) Stock Units (each as described below, and collectively, the
“Benefits”). Benefits may be evidenced by agreements (which need not be
identical) in such forms as the Board may from time to time approve (each a
“Benefit Agreement”); provided, however, that in the event of any conflict
between the provisions of the Plan and any such Benefit Agreements, the
provisions of the Plan shall prevail.

 

5.                                      Common Stock Available Under The Plan.

 

(a)                                 Subject to the provisions of this Section 5
and any adjustments made in accordance with Section 9 hereof, the maximum number
of shares of Class A Common Stock that may be delivered to Non-Employee
Directors and their beneficiaries under the Plan shall be 1,800,000 shares of
Class A Common Stock, which may be authorized and unissued or treasury shares.
Any shares of Class A Common Stock covered by a Stock Option or Stock Unit
granted under the Plan, which is forfeited, is canceled, or expires, shall be
deemed not to have been delivered for purposes of determining the maximum number
of shares of Class A Common Stock available for delivery under the Plan.

 

(b)                                 If any Stock Option is exercised by
tendering shares of Class A Common Stock, either actually or by attestation, to
the Company as full or partial payment in connection with the exercise of a
Stock Option under the Plan, only the number of shares of Class A Common Stock
issued net of the shares of Class A Common Stock tendered shall be deemed
delivered for purposes of determining the maximum number of shares of Class A
Common Stock available for delivery under the Plan.

 

6.                                      Annual Stock Options.

 

(a)                                 Grant.  On the date of each Annual Meeting
of Stockholders of the Company during the term of the Plan, each Non-Employee
Director in office immediately following such Annual Meeting shall be granted
automatically a Stock Option to purchase that number of whole shares of Class A
Common Stock such that the value, as determined in accordance with procedures
generally utilized by the Company for its financial reporting at the time of the
grant, does not exceed such dollar amount determined from time to time by the
Board; provided that in no event shall the grant to each Non-Employee Director
exceed 10,000 shares of Class A Common Stock (subject to adjustments made in
accordance with Section 9 hereof). Stock Options are not intended to constitute
“incentive stock options” within the meaning of Section 422 of the Internal
Revenue Code of 1986, as amended (the “Code”).

 

--------------------------------------------------------------------------------


 

(b)                                 Exercise Price.  Each Stock Option granted
hereunder shall have a per-share exercise price equal to the Fair Market Value
(as defined herein) of a share of Class A Common Stock on the date of grant
(subject to adjustments made in accordance with Section 9 hereof).

 

(c)                                  Payment of Exercise Price.  The option
exercise price may be paid in cash or, in the discretion of the Board, by the
delivery of shares of Class A Common Stock then owned by the Non-Employee
Director (to be valued at their Fair Market Value on the date of exercise), by
the withholding of shares of Class A Common Stock for which a Stock Option is
exercisable, or by a combination of these methods. In the discretion of the
Board, payment may also be made by delivering a properly executed exercise
notice to the Company together with a copy of irrevocable instructions to a
broker to deliver promptly to the Company the amount of sale or loan proceeds to
pay the exercise price. To facilitate the foregoing, the Company may enter into
agreements for coordinated procedures with one or more brokerage firms. The
Board may prescribe any other method of paying the exercise price that it
determines to be consistent with applicable law and the purpose of the Plan,
including, without limitation, in lieu of the exercise of a Stock Option by
delivery of shares of Class A Common Stock then owned by a Non-Employee
Director, providing the Company with a notarized statement attesting to the
number of shares owned, in which case upon verification by the Company, the
Company would issue to the Non- Employee Director only the number of incremental
shares to which the Non- Employee Director is entitled upon exercise of the
Stock Option. In determining which methods a Non-Employee Director may utilize
to pay the exercise price, the Board may consider such factors as it determines
are appropriate.

 

(d)                                 Exercise Period.

 

(i)  General.  Each Stock Option granted to a Non-Employee Director hereunder
shall become exercisable beginning on the first anniversary of the date of
grant, provided that the Non-Employee Director continues to serve as a director
of the Company on such anniversary date; provided, however, any such Stock
Option granted to a Non-Employee Director shall become immediately exercisable
in the event of (A) a Change in Control of the Company (as defined in
Section 9(b) hereof), subject to Section 9(b) hereof or (B) the death of the
Non-Employee Director. Each Stock Option shall terminate on the tenth
anniversary of the date of grant unless terminated earlier pursuant to the Plan
or, for Stock Options granted before April 10, 2007, later pursuant to
Section 6(d)(iii) hereof. If a Non-Employee Director ceases to serve as a
director of the Company for any reason other than as a result of a Change in
Control or his or her death, each Stock Option granted to such person less than
one year prior to cessation of service shall immediately terminate and become
null and void upon such cessation of service.

 

(ii)  Termination of Directorship.  If a Non-Employee Director ceases to serve
as a director of the Company, any exercisable outstanding Stock Option
previously granted to such Non-Employee Director shall, to the extent not
theretofore exercised, remain exercisable at any time up to and including a date
that is five years after the date of such cessation of service, except, for
Stock Options granted before April 10, 2007, as set forth in
Section 6(d)(iii) hereof, at which time such Stock Option shall terminate and
become null and void; provided, however, that no Stock Option shall be
exercisable later than ten years after the date of grant (except, for Stock
Options granted before April 10, 2007, as set forth in
Section 6(d)(iii) hereof); provided, further, however, if the service of a
Non-Employee Director ceases by reason other than (A) death, (B) disability (as
described in Section 22(e)(3) of the Code), (C) voluntary retirement from
service as a director of the Company, or (D) the failure of the Company to
nominate for re-election such Non- Employee Director who is otherwise eligible,
unless such failure to nominate for re-election is due to any act of (1) fraud
or intentional misrepresentation or (2) embezzlement, misappropriation or
conversion of assets or opportunities of the Company or any subsidiary, in which
case such Stock Option shall immediately terminate and become null and void.

 

(iii)  Extension of Term.  The term of exercise of any outstanding Stock Options
granted prior to April 10, 2007 that have a remaining term of less than one year
on the date of a Non-Employee Director’s death shall automatically be extended
to the first anniversary of the date of death.

 

(e)                                  Post-Directorship Exercises.  The exercise
of any Stock Option after a Non-Employee Director ceases to serve as a director
shall be subject to satisfaction of the conditions precedent that the former
Non- Employee Director neither (i) competes with, or takes employment with or
renders services to a competitor of, the Company, its subsidiaries or affiliates
without the written consent of the Company, nor (ii) conducts himself or herself
in a manner adversely affecting the Company. If a Stock Option shall be
exercised by the legal or personal representative of a deceased Non-Employee
Director or former Non-Employee Director, or by a person who acquired a Stock
Option granted hereunder by bequest or inheritance or by reason of the death of
any Non-Employee Director or former Non-Employee Director, written notice of
such exercise shall be accompanied by a certified copy of letters testamentary
or equivalent proof of the right of such legal representative or other person to
exercise such Stock Option.

 

--------------------------------------------------------------------------------


 

7.                                      Stock Awards for New Non-Employee
Directors.  On the date of the first Annual Meeting of Stockholders of the
Company which is at least six months after the date a Non-Employee Director is
first elected to the Board, such Non-Employee Director (provided that he or she
is in office immediately following the Annual Meeting) shall be granted
automatically 2,000 shares of Class A Common Stock (subject to adjustments made
in accordance with Section 9 hereof), without restrictions, accompanied by an
amount in cash for reimbursement of income taxes related to such grant and cash
reimbursement payment.

 

8.                                      Annual Stock Units.

 

(a)                                 On the date of each Annual Meeting of
Stockholders of the Company during the term of the Plan, each Non-Employee
Director in office immediately following such Annual Meeting shall be granted
automatically that number of Stock Units obtained by dividing (i) a dollar
amount determined from time to time by the Board by (ii) the average closing
price of the Class A Common Stock for the twenty days on which trading occurred
immediately preceding the date of grant of the Stock Units. Each grant of a
Stock Unit shall be accompanied by a Dividend Equivalent Right (as defined
below) with respect to such Stock Unit.

 

(b)                                 On the first business day of the calendar
year following the year in which a Non-Employee Director ceases to serve as a
director, the shares of Class A Common Stock representing the Stock Units
granted to the Non- Employee Director shall be distributed to him or her or, in
the case of his or her death, to his or her legal or personal representative.

 

(c)                                  The Board may, in its discretion, allow a
Non-Employee Director to defer receipt of shares of Class A Common Stock in a
manner which complies with Section 409A of the Internal Revenue Code of 1986, as
amended.

 

(d)                                 A “Stock Unit” means a notional account
representing one share of Class A Common Stock. A “Dividend Equivalent Right”
means the right to receive the amount of any dividend paid on the share of
Class A Common Stock represented by a Stock Unit, which shall be payable in the
form of additional Stock Units. Additional Stock Units paid in respect of
Dividend Equivalent Rights shall be subject to the same terms and conditions as
the Stock Units with which the Dividend Equivalent Rights are associated.

 

(e)                                  Notwithstanding the foregoing, in no event
shall a Non-Employee Director be granted Stock Units (including Dividend
Equivalent Rights), as the case may be, pursuant to this Section 8 for greater
than 10,000 shares of Class A Common Stock (subject to amendment from time to
time by the Board, and to adjustments made in accordance with Section 9 hereof)
in any calendar year.

 

9.                                      Adjustment Provisions; Change in
Control.

 

(a)                                 If there shall be any change in the Class A
Common Stock, through merger, consolidation, reorganization, recapitalization,
stock dividend, stock split, reverse stock split, split up, spin-off,
combination of shares, exchange of shares, dividend in kind or other like change
in capital structure or distribution (other than normal cash dividends) to
stockholders of the Company, the Board shall adjust, in a fair and equitable
manner, the Plan and each outstanding Benefit thereunder, to prevent dilution or
enlargement of participants’ rights under the Plan, and such an adjustment shall
be made successively each time any such change shall occur. Such adjustment
shall be effected by one or more of the following, as applicable, as determined
by the Board of Directors: (i) adjustment of the number of Class A Common Stock
and/or kind of shares of common stock of the Company or other securities that
may be issued under the Plan, adjustment of the number of Class A Common Stock
and/or kind of shares of common stock of the Company or other securities that
are subject to outstanding Benefits, and/or where applicable, the exercise price
or purchase price applicable to such Benefits; (ii) grant of a right to receive
one or more payments of securities, cash and/or property (which right may be
evidenced as an additional Benefit under this Plan) in respect of any
outstanding Benefit, (iii) provision for the settlement of any outstanding
Benefit (other than a Stock Option) in such securities, cash and/or other
property as would have been received had the Benefit been settled in full
immediately prior to the change; provided, however, that any adjustment pursuant
to this Section 9 shall comply with or otherwise ensure exemption from
Section 409A of the Code, as applicable.

 

--------------------------------------------------------------------------------


 

(b)                                 Notwithstanding any other provision of this
Plan, if there is a Change in Control of the Company, all then outstanding Stock
Options shall immediately become exercisable and all outstanding Stock Units
shall immediately become payable. For purposes of this Section 9(b), a “Change
in Control” of the Company shall be deemed to have occurred upon any of the
following events:

 

(i)                                     On or after the date there are no shares
of Class B Common Stock, par value $.01 per share, of the Company outstanding,
any person as such term is used in Section 13(d) of the Exchange Act or
person(s) acting together which would constitute a “group” for purposes of
Section 13(d) of the Exchange Act (other than the Company, any subsidiary, any
employee benefit plan sponsored by the Company or any member of the Lauder
family or any family-controlled entities (collectively, the “Lauder Family”))
shall acquire (or shall have acquired during the 12-month period ending on the
date of the most recent acquisition by such person(s)) and shall “beneficially
own” (as defined in Rule 13d-3 under the Exchange Act), directly or indirectly,
at least 30% of the total voting power of all classes of capital stock of the
Company entitled to vote generally in the election of the Board; or

 

(ii)                                  During any period of twelve consecutive
months, either (A) the individuals who at the beginning of such period
constitute the Board of Directors or any individuals who would be “Continuing
Directors” (as hereinafter defined) cease for any reason to constitute at least
a majority thereof or (B) at any meeting of the shareholders of the Company
called for the purpose of electing directors, a majority of the persons
nominated by the Board for election as directors shall fail to be elected; or

 

(iii)                               Consummation of a sale or other disposition
(in one transaction or a series of transactions) of all or substantially all of
the assets of the Company; or

 

(iv)                              Consummation of a merger or consolidation of
the Company (A) in which the Company is not the continuing or surviving
corporation (other than a consolidation or merger with a wholly-owned subsidiary
of the Company in which all shares of the Company’s common stock outstanding
immediately prior to the effectiveness thereof are changed into or exchanged for
common stock of the subsidiary) or (B) pursuant to which all shares of the
Company’s common stock are converted into cash, securities or other property,
except in either case, a consolidation or merger of the Company in which the
holders of the shares of Common Stock immediately prior to the consolidation or
merger have, directly or indirectly, at least a majority of the shares of Common
Stock of the continuing or surviving corporation immediately after such
consolidation or merger or in which the Board immediately prior to the merger or
consolidation would, immediately after the merger or consolidation, constitute a
majority of the board of directors of the continuing or surviving corporation.

 

Notwithstanding the foregoing, none of the following shall constitute a Change
in Control of the Company: (A) changes in the relative beneficial ownership
among members of the Lauder Family, without other changes that would constitute
a Change in Control; or (B) any spin-off of a division or subsidiary of the
Company to its stockholders.

 

For purposes of this Section 9(b), “Continuing Directors” shall mean (x) the
directors of the Company in office on the Effective Date (as defined below) and
(y) any successor to any such director and any additional director who after the
Effective Date whose appointment or election is endorsed by a majority of the
Continuing Directors at the time of his or her nomination or election.

 

The Board, in its discretion, may determine that, upon the occurrence of a
Change in Control of the Company, each Stock Option outstanding hereunder shall
terminate within a specified number of days after notice to the holder, and such
holder shall receive, with respect to each share of Class A Common Stock subject
to such Stock Option, an amount equal to the excess of the Fair Market Value of
such shares of Class A Common Stock immediately prior to the occurrence of such
Change in Control over the exercise price per share of such Stock Option; such
amount to be payable in cash, in one or more kinds of property (including the
property, if any, payable in the transaction constituting the Change in Control)
or in a combination thereof, as the Board, in its discretion, shall determine.
The provisions contained in the preceding sentence shall be inapplicable to a
Stock Option granted within six (6) months before the occurrence of a Change in
Control if the holder of such Stock Option is subject to the reporting
requirements of Section 16(a) of the Exchange Act and no exception from
liability under Section 16(b) of the Exchange Act is otherwise available to such
holder.

 

--------------------------------------------------------------------------------


 

10.                               Nontransferability.  Stock Options and Stock
Units granted under the Plan to a Non-Employee Director shall not be
transferable otherwise than by will or the laws of descent and distribution, and
shall be exercisable, during the Non-Employee Director’s lifetime, only by the
Non-Employee Director. In the event of the death of a Non-Employee Director,
each Stock Option theretofore granted to him or her shall be exercisable during
such period after his or her death and by such persons as set forth in Section 6
above. Notwithstanding the foregoing, at the discretion of the Board, an award
of a Stock Option or Stock Unit may permit the transferability of any such Stock
Option or Stock Unit by a Non-Employee Director solely to the Non-Employee
Director’s spouse, siblings, parents, children and/or grandchildren, or to
trusts for the benefit of such persons, or to partnerships, corporations,
limited liability companies or other entities owned solely by such persons,
including trusts for such persons, subject to any restriction included in the
award of the Stock Option or Stock Unit.

 

11.                               Other Awards and Provisions.  The award of any
Benefit under the Plan may also be subject to such other provisions (whether or
not applicable to the Benefit awarded to any other Non-Employee Director) as the
Board determines appropriate. The Board also may make any other awards to Non-
Employee Directors as are consistent with the purposes of this Plan with such
terms and conditions as the Board may determine in its sole discretion.

 

12.                               Issuance of Stock Certificates and Related
Matters.  The Company may endorse such legend or legends upon the certificates
or book entries for shares of Class A Common Stock issued under this Plan and
may issue such “stop transfer” instructions to its transfer agent in respect of
such shares as the Board, in its sole discretion, determines to be necessary or
appropriate to (i) prevent a violation of, or to perfect an exemption from the
registration requirements of the Securities Act of 1933, as amended (the
“Securities Act”) or (ii) implement the provisions of the Plan and any agreement
between the Company and the Non-Employee Director. Notwithstanding any other
provision of the Plan, the Company shall have no obligation to deliver any
shares of Class A Common Stock under the Plan or make any other distribution of
Benefits under the Plan unless such delivery or distribution would comply with
all applicable laws (including, without limitation the Securities Act), and the
applicable requirements of any securities exchange or similar entity.

 

13.                               Fair Market Value.  For purposes of this Plan
and any Benefits awarded hereunder, Fair Market Value shall be the closing price
of the Class A Common Stock on the date of calculation (or on the last preceding
trading date if Class A Common Stock was not traded on such date) if the Class A
Common Stock is readily tradable on a national securities exchange or other
market system, and if the Class A Common Stock is not readily tradable, Fair
Market Value shall mean the amount determined in good faith by the Board as the
fair market value of the Class A Common Stock.

 

14.                               Tenure.  A Non-Employee Director’s right, if
any, to continue to serve as a director of the Company or any of its
subsidiaries or affiliates shall not be enlarged or otherwise affected by his or
her designation as a participant under this Plan.

 

15.                               Unfunded Plan.  Non-Employee Directors shall
have no right, title, or interest whatsoever in or to any investments that the
Company may make to aid it in meeting its obligations under the Plan. Nothing
contained in the Plan, and no action taken pursuant to its provisions, shall
create or be construed to create a trust of any kind, or a fiduciary
relationship between the Company and any Non-Employee Director, beneficiary,
legal representative or any other person. To the extent that any person acquires
a right to receive payments from the Company under the Plan, such right shall be
no greater than the right of an unsecured general creditor of the Company. All
payments to be made hereunder shall be paid from the general funds of the
Company, and no special or separate fund shall be established and no segregation
of assets shall be made to assure payment of such amounts except as expressly
set forth in the Plan. The Plan is not intended to be subject to the Employee
Retirement Income Security Act of 1974, as amended.

 

16.                               No Fractional Shares.  No fractional shares of
Class A Common Stock shall be issued or delivered pursuant to the Plan. The
Board shall determine whether cash or other property shall be issued or paid in
lieu of fractional shares or whether such fractional shares or any rights
thereto shall be forfeited or otherwise eliminated.

 

17.                               Amendment and Termination.  The Board may
amend the Plan from time to time or suspend or terminate the Plan at any time.
However, no amendment shall have a material adverse effect on an outstanding
Stock Option or Stock Unit without the consent of the holder. No amendment of
the Plan may be made without approval of the stockholders of the Company if
required by applicable law or by any listing agreement to which the Company is a
party with a national securities exchange or other market system.

 

--------------------------------------------------------------------------------


 

18.                               Compliance with Section 409A of the Code and
Section 457A of the Code.

 

(a)                                 General.  The Company intends that any
Benefits be structured in compliance with, or to satisfy an exemption from,
Section 409A of the Code and all regulations, guidance, compliance programs and
other interpretative authority thereunder (“Section 409A”), such that there are
no adverse tax consequences, interest, or penalties pursuant to Section 409A as
a result of the Benefits. Notwithstanding the Company’s intention, in the event
any Benefit is subject to Section 409A, the Committee may, in its sole
discretion and without a participant’s prior consent, amend the Plan and/or
outstanding Benefits, adopt policies and procedures, or take any other actions
(including amendments, policies, procedures and actions with retroactive effect)
as are necessary or appropriate to (i) exempt the Plan and/or any Benefit from
the application of Section 409A, (ii) preserve the intended tax treatment of any
such Benefit, or (iii) comply with the requirements of Section 409A, including
without limitation any such regulations guidance, compliance programs and other
interpretative authority that may be issued after the date of grant of a
Benefit. This Plan shall be interpreted at all times in such a manner that the
terms and provisions of the Plan and Benefits are exempt from or comply with
Section 409A.

 

(b)                                 Separation from Service.  A termination of
service as a member of the Board shall not be deemed to have occurred for
purposes of any provision of the Plan or any Benefit Agreement providing for the
payment of any amounts or benefits that are considered “nonqualified deferred
compensation” (within the meaning of Section 409A) under Section 409A upon or
following a termination of service as a member of the Board, unless such
termination is also a “separation from service” within the meaning of
Section 409A and the payment thereof prior to a “separation from service” would
violate Section 409A. For purposes of any such provision of the Plan or any
Benefit Agreement relating to any such payments or benefits, references to a
“termination,” “ceasing to serve,” “termination of continuous service” or like
terms shall mean “separation from service.” Notwithstanding any contrary
provision in the Plan or any Benefit Agreement, if any participant in the Plan
subsequently commences employment with the Company or its subsidiaries and is
deemed a “specified employee” (as defined under Section 409A) at the time of his
or her “separation from service”, any payment(s) of nonqualified deferred
compensation that are otherwise required to be made under the Plan to such a
participant as a result of his or her separation from service (other than a
payment that is not subject to Section 409A) shall be delayed for the first six
(6) months following such “separation from service” and shall instead be paid
(in a manner set forth in the Benefit Agreement, if any) on the payment date
that immediately follows the end of such six-month period (or, if earlier,
within 10 business days following the date of death of such participant) or as
soon as administratively practicable within 90 days thereafter, but in no event
later than the end of the applicable taxable year.

 

(c)                                  Section 457A.  The Company intends that any
Benefits be structured in compliance with, or to satisfy an exemption from,
Section 457A of the Code and all regulations, guidance, compliance programs and
other interpretative authority thereunder (“Section 457A”), such that there are
no adverse tax consequences, interest, or penalties as a result of the Benefits
and Section 457A. Notwithstanding the Company’s intention, in the event any
Benefit is subject to Section 457A, the Committee may, in its sole discretion
and without a participant’s prior consent, amend the Plan and/or Benefits, adopt
policies and procedures, or take any other actions (including amendments,
policies, procedures and actions with retroactive effect) as are necessary or
appropriate to (i) exempt the Plan and/or any Benefit from the application of
Section 457A, (ii) preserve the intended tax treatment of any such Benefit, or
(iii) comply with the requirements of Section 457A, including without limitation
any such regulations, guidance, compliance programs and other interpretative
authority that may be issued after the date of the grant.

 

(d)                                 No Guarantee.  Nothing in this Plan shall be
a guarantee of any particular tax treatment.

 

19.                               Governing Law.  This Plan, Benefits granted
hereunder and actions taken in connection herewith shall be governed and
construed in accordance with the laws of the State of New York (regardless of
the law that might otherwise govern under applicable New York principles of
conflict of laws).

 

20.                               Effective Date.  The Plan was originally
effective as of November 9, 2000 (the “Effective Date”). The Plan was amended
and restated effective November 9, 2007, amended effective July 14, 2011, and
amended and restated as of November 12, 2015.

 

--------------------------------------------------------------------------------